DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/26/22 has been entered and fully considered.
Claims 1 and 6 have been amended.
Claims 1-15 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 states “…can be…” It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  The phrase “can be” is directed to the fact that the process might possibly take on said limitation; however, each statement following the phrase “can be” is a required feature of the process plant.  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that “can be” is equivalent to “is/are” a more definite term.
Claims 1 and 6 states “…a first reactor (12), a second reactor (14), a third reactor (16) into which feedstock can be loaded from the outside…” It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  The phrase “loaded from the outside” is directed to the fact that the feedstock can be load outside of plant (10); however, FIG.1 shows reactors (12), (14) and (16) as being inside plant (10), as well as the feeding lines.  There is no disclosure as originally filed that indicates these reactors and/or feeding lines are located on the outside of plant (10).  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that the feedstock is loaded inside plant (10).
Claims 1 and 6 states “…hydrochar process product…” It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  It is unclear if the claim is referring to the process of the hydrochar or hydrochar as a product.  Although, the specification as originally file further refers to the phrase “…hydrocar process product…”; however, there is no description further defining said phrase.   Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that “…hydrocar process product…” is equivalent to the hydrochar product.
Claims 1 and 6 states “…a heat exchanger (24) through which the first reactor (12), the second reactor (14), the third reactor (16) are indistinctly connected to the fourth reactor (18), the fifth reactor (20) and the sixth reactor (22); the first reactor (12), the second reactor (14), the third reactor (16), the fourth reactor (18), the fifth reactor (20) and the sixth reactor (22) being connected to one another also directly …”.  The limitation indistinctly connected refers to a vaguely or unclear connection; however, the limitation being connected to one another also directly refers to a straight forward connection.  It is unclear how applicant’s invention appears to indicate the standard and the degree intended by claiming a vague connection and a straight connection within the same claim.  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that it is either a vague connection or a straight connection, but not both.
Claim 1 states that “… a first reactor (12), a second reactor (14), a third reactor (16) into which feedstock can be loaded…a fourth reactor (18), a fifth reactor (20) and a sixth reactor (22) in which the transformation of biomass into hydrochar can take place… the sixth reactor (22) is full of feedstock…” Applicant states in one section the feedstock is loaded in the first three reactors, and further down in the claim the limitation states that the fourth – sixth reactors is where the transformation take place; however, even further in the limitation it states that the sixth reactor is full of feedstock.  Which is further contradictory to claim 6 that uses the claim terms “… only the following actions occur…”  It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that reactors 1-6 may receive feedstock and/or product, as well as preform the process of heating and pressurization.
Claim 1 states “…the first reactor (12), in succession, is isolated from the rest of the plant (10) …” It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  The phrase “isolated from the rest of the plant (10)” is directed to the fact that the first reactor is located outside of plant (10); however, FIG.1 shows reactors (12), (14) and (16) as being inside plant (10).  There is no disclosure as originally filed that indicates the reactors are located on the outside of plant (10).  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that the reactor is inside plant (10).
Claim 1 recites the limitation "… the air contained in the third reactor (16) and the fifth reactor (20)…”. There is insufficient antecedent basis for “the air” limitation in the claim as air was not previously introduced into the claim.  Applicant is required to bring clarification or correction.  Examiner has taken the position that air may or may not be present.
Claim 2 recites the limitation “The process according to claim 1, wherein at the end of the first cycle, a second cycle is performed in which, simultaneously, the operation of the first reactor (12) during the first cycle is performed by the third reactor (16), the operation of the second reactor (14) during the first cycle is performed by the first reactor (12), the operation of the third reactor (16) during the first cycle is performed by the second reactor (14), the operation of the fourth reactor (18) during the first cycle is performed by the sixth reactor (22), the operation of the fifth reactor (20) during the first cycle is performed by the fourth reactor (18) and the operation of the sixth reactor (22) during the first cycle is performed by the fifth reactor (20).”  It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  The claim limitations indicate cycles and operations without putting forth definite steps for the cycles and operations, therefore, the steps are unrestricted and the claimed invention would impermissibly cover every substantial practical application of, and thereby preempt all use of an abstract idea.  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that reactors 1-6 operates simultaneously.
Claim 3 recites the limitation “The process according to claim 2, wherein at the end of the second cycle, a third cycle is performed in which, simultaneously, the operation of the first reactor (12) during the first cycle is performed by the second reactor (14) operation of the second reactor (14) during the first cycle is performed by the third reactor (16), the operation of the third reactor (16) during the first cycle is performed by the first reactor (12), the operation of the fourth reactor (18) during the first cycle is performed by the fifth reactor (20), the operation of the fifth reactor (20) during the first cycle is performed by the sixth reactor (22) and the operation of the sixth reactor (22) during the first cycle is performed by the fourth reactor (18).”  It is unclear how applicant’s invention appears to indicate the standard and the degree intended.  The claim limitations indicate cycles and operations without putting forth definite steps for the cycles and operations, therefore, the steps are unrestricted and the claimed invention would impermissibly cover every substantial practical application of, and thereby preempt all use of an abstract idea.  Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that reactors 1-6 operates simultaneously.
Claim 9 states “…The plant (10) according to one of the preceding claims 6…” is not clear. Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that claim 9 depends on claim 6 alone.
Claims 1-4, 6-11 and 13 contains the numeric portion of the apparatus, which is indefinite. Applicant is required to further bring clarification and/or correction to claims.  Examiner has taken the position that the numbers are not in the claims, as they do not have patentability.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 103(a) as being obvious over DENG ET AL. (CN103386411; 11/2013) in view of STOECKLINGER (DE102010000578; 9/2011) in their entirety.  Hereby referred to as DENG and STOECKLINGER.  
Regarding claims 1-15:
DENG teaches in figures and Examples a plant to transform biomass into hydrochar (see fig. 1, 6 and 7), comprising: a first reactor, a second reactor, a third reactor (see in fig. 6 for example reactors A to C and in fig. 1 ref. signs 1, 2, 3, 4, 5, 6 and 7) into which feedstock can be loaded from the outside and the process products can be unloaded from the plant to the outside; a fourth reactor, a fifth reactor and a sixth reactor in which the transformation of biomass into hydrochar can take place (see in fig. 6 for example reactors D to F and Example 6) at a process temperature between 180°G and 250°G, at a process pressure corresponding or higher than the vapor tension of water at the process temperature, namely between 10 bar and 50 bar, in a time span equal to the reaction time between 3 and 8 hours; a heat exchanger (see in fig. 1 and in para [0047] further teaches the key point of the treatment method is: the treatment system adopts a plurality of hydrothermal reactors to work in sequence batches to realize cascade heat exchange, preferably 2-8.  The hydrothermal reactors are connected by a common flashing pipeline, and the steam is used as the heat exchange medium, and the steam pressure difference is used as the driving force to realize the equalization of pressure and temperature of the two materials.  The number of heat exchange is 1 to 5 times, and the more the number of heat exchange, the higher the heat utilization efficiency.  When the number of times of heat exchange and pressure equalization is large, a plurality of the hydrothermal reactors can perform steam flash heat exchange with another plurality of the hydrothermal reactors at the same time through a plurality of flash evaporation pipes arranged in parallel, so as to ensure that each exchange The thermal timings are executed independently and do not affect each other; through which the first reactor, the second reactor, the third reactor are indistinctly connected to the fourth reactor, the fifth reactor and the sixth reactor (further, reactor A is for example connected to reactor F via the pipe 30, reactor 8 and cooler 10, see fig. 1 and 6); the first reactor, the second reactor, the third reactor, the fourth reactor, the fifth reactor and the sixth reactor being connected also directly to one another (see in fig. 6 connection pipelines among reactors A to F) (see para [0067]-[0069], [0072], [0074], [0076], [0082]).
DENG does not provide all details regarding the working conditions at the initial stage and the first cycle as described, however STOECKLINGER does.
STOECKLINGER, belonging to the same technical field, discloses (see fig. 2, 5, para [0058] to [0062]) a method of obtaining carbon-containing products from biomass using a plurality of reactors. H (see also para [0058] – [0062])
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize STOECKLINGER  device and process with DENG device and process to operate and function as the claimed invention, and the motivation to combine is that both DENG and STOECKLINGER are from the same field of endeavor reactors and processes for the hydrothermal conversion of biomass; and one of ordinary skilled in the art would recognize DENG and STOECKLINGER device and processes to be used according to the formulator desire.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.  
Applicant argues “The Examiner states, “DENG teaches in figures and Examples a plant to transform biomass into hydrochar (see fig. 1, 6 and 7), comprising: a first reactor, a second reactor, a third reactor (see in fig. 6 for example reactors A to C and in fig. 1 ref. signs 1, 2, 3, 4, 5, 6 and 7) into which feedstock can be loaded from the outside and the process products can be unloaded from the plant to the outside; a fourth reactor, a fifth reactor and a sixth reactor in which the transformation of biomass into hydrochar can take place (see in fig. 6 for example reactors D to F and Example 6)”. Applicant disagrees with this observation. In Deng, it appears that the process occurs sequentially through the reaction chambers, and where there are six, in the example cited by the Examiner, two operations are performed in parallel. Thus, feed is loaded into two of the chambers, heated to a first stage in another set of two chambers, and heated to the reaction in the third chamber before being removed. Thus, there can be no rotation of function as illustrated between the initial state the state at the first cycle. Further, with respect to claim 6, the first three reactors are only for the processes described in the claim. Thus, no heating occurs in these three reactors. There are no such similar reactors in Deng. Similarly, in Stoecklinger, a sequential process is described, and the reference does not overcome the deficiencies of Deng.”  The Examiner disagrees and maintains the rejection above.  Furthermore, what Applicant is arguing is rejected in the 112 rejection above. 
Applicant argues “The Examiner emphasizes this point by describing how Deng, “in para [0047] further teaches the key point of the treatment method is: the treatment system adopts a plurality of hydrothermal reactors to work in sequence batches to realize cascade heat exchange, preferably 2-8. The hydrothermal reactors are connected by a common flashing pipeline, and the steam is used as the heat exchange medium, and the steam pressure difference is used as the driving force to realize the equalization of pressure and temperature of the two materials.” This critical feature of cascade heat exchange is only possible in the sequential system and is not taught to provide different vessels having different functions at different cycles of the process.”  The Examiner disagrees and maintains the rejection above.  Furthermore, what Applicant is arguing is rejected in the 112 rejection above.
Applicant argues “The claims differ from Deng and Stoecklinger not only by a mere changing in a sequence of performing steps, or a timing of steps, but, in the present invention, three reactors are designed for a first purpose, while the other three are for a different purpose, with these purposes cycling during the cycles of the process. (see claims 1 and 2).”  The Examiner disagrees and maintains the rejection above.  Furthermore, what Applicant is arguing is rejected in the 112 rejection above.  Also, Applicant has not present evidence to the contrary.  The Examiner maintains that from the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771